Title: William Clark to Thomas Jefferson, 10 October 1816
From: Clark, William
To: Jefferson, Thomas


          
            Dear Sir
            Saint Louis  October 10th 1816
          
          I had the honor of Receiving your letter of the 8th of Septr, by the Mail, and with Much pleasure comply with the contents.
          It has ever been my wish, that the Travelling journal of Govr Lewis & Myself, the astronomical Observations, the Geographial Chart, the Indian Vocabularies and all Subjects of Natural history Should be given to the public in the best possible manner,
			 and agreeably to the Original intention—. and for that purpose I have been twice to Phila and have used all the Means which have been in my power without the Success Contemplated.—
          The Naritive has been published, but I have not been So fortunate as to precure a Single Volum, as yet. after the death of my friend Govr Lewis, finding the arrangements he had made relative to the publication had failed, and the greater part of the astronomical observations with  the plates and drawings which he had directed to be
			 made, were not to be found a new Contract was made with Messrs Bradford & Inskep, to print & publish that part, and the Cientific part also, which was to have been (by Contract) prepared in Six months from the time by Doctr Barton—in these arrangements I have been also disappointed.
          Since the failure of Bradford & Inskep, and the death of Doctr Barton my Agent Mr Nicholas Biddle has been Requested to Collect all the Books, papers, Specimens &c—
          Previously to my making the last Arrangement, I had Conversation with
			 the then Secretary of War on the Subject of publishing Lewis & Clarks Journal map &c, he thought it important, but but Could promis no assistance at that time.—
          It is with pleasure that I inclose you an Order on my friend Mr Biddle for the papers in his possession Relating to the Astronomical Observations, the Geographial Charts, the Indian Vocabularies, and other papers not Comprehended in the journal of Lewis & Clarks Travels laterly published, and the Specimins which were left in the possession of Doctr Barton—also the Traveling pocket Journals.—
          From the mortification & regret of not haveing Succeeded in giving to the world all the Results of that expedition, I feel Relief & greatitude for the interest which You are Willing to take, in effecting what has not been in my power to accomplish.—
          Some time ago, I requested Mr Biddle to deliver to Mrs Markes’s Order, the half of all the Books he may have Received in my behalf—The Map from which the plate was made, is in my possession at this place; it is Rough and has not been Corrected and  Comprehends the Connection  for of Country from Lat. 34° to 50° N. If you think it adviseable?, I will make a new map of the Same Size of the one I have, Corrected by Such materials as I have precured Since the last was made,
			 otherwise I Shall take the liberty of Sending the one I have to you.
          The Missouri River on which there is Such emence tracts of fine Country Calculated for rich & populous Settlements, and watering an emence Space in which there is much welth in furs, Peltres, minerals,
			 dies
			 &c & which is tolerably well understood but not in Sufficient use—The Lands on the lower portion of that River is Settling fast, the middle portion (or as high up as the Big Bend or White River) is Crouded with Traders, but the upper and richer portion has had No American Citizen Since the failure of the Missouri Co in 1811 and I am under great apprehentions that the British will take possession of that Rich Tract by the Way of Assinniboin & Saskassoin Rivers as they have done on at the mouth of Columbia, and on Lewis & Clarks Rivers—: If a large and over bearing Company Cannot be formed of American Citizens with Sufficient Capital to keep them Out I think  Such a Co. Could be formed with Some Countrimen and a little aid from the government.
          
          The present population of this Territory would most probably amount to about 35 or 40,000 Soles Since peace was made with the Indians on the Mississippi the emogration has been emence bending their Course to the Missouri principally. Landed property has risen which has inrichened the Old inhabitants and reconsiled them to our Government much more than formerly.
          In this excercise of Govr of this Territory I have Suceed in the worst of times with more approbation than I had expected. laterly a Small and disappointed party has Sprung up deturmined to vex & Tease the executive.
          I am happy to have it in my power to Say to you that I Succeed in keeping the Indians of this Territory (exceept those high up the Mississippi) in peace, The Torments of this frontier was perducd by the Tribes East of the Missippi & high up that Ri River—The dificueltes & responsibilities however were great, and in Some instancs I was Compeled to vary from principal, and Let the Missouri Tribes at war against those of the Mississippi to prevent the British influence amongst the Missouri tribes as also to prevent a Coeleition which would have destroyed our Settlements at a blow.
          Please to accept the assurence of my highest Respect and veneration and best wishes for your health and hapiness
          
            Yours Most Sincerly
            Wm Clark
          
        